DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 04/05/2018.
Claims 1-20 are pending and are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2018 and 07/01/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9-11, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Yu (US 9471544 B1).

Ac to claim 1, Yu teaches a computing device, comprising: 
a processor (col. 3, line 7, fig. 1, processor 106); and
a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processor, cause the processor to perform operations to detect anomalies from computing system events (col. 4, lines 5-7, fig. 1, the system 100 includes a signal source 104 and an anomaly detector 102 including a processor 106 and a memory unit 108), the operations comprising:
obtaining a source event stream of data, the source event stream of data produced from operation of a computing system (col. 4, lines 17-19, The signal source 104 may further be configured to process the signal to get the signal into a desired form; col. 5, lines 42-48, the processor 106 receives a signal from the signal source 104 (obtaining a source event stream of data). As described in relation to FIG. 1, the signal may be representative of an amount of traffic flow in a network, such as a number of data packets that arrive at a location within a particular time window. In other applications, the signal may be representative of other events or values of the system 100 (produced from operation of a computing system)); 
converting the source event stream of data into a frequency signal (col. 11, lines 41-43, the Fast Fourier Transform (FFT) transforms the signal component (converting the source event stream) in the time domain to a representation in a frequency domain; col. 6, lines 16-18, identify multiple nonlinear trends at different time scales by repeating the above analysis using different values for the cut-off frequency); 
identifying an estimated seasonality from the frequency signal (col. 4, lines 30-31, estimate of a long-term trend and a cyclic pattern (estimated seasonality) in the signal, where col. 4, lines 35-37 teaches that cyclic pattern corresponds to a periodic feature of the signal that is a repetitive pattern in the signal (frequency signal); col. 6, lines 41-43, identify multiple cyclic components at different time scales by repeating the above analysis using different values for the period);
(col. 6, lines 46-47, the cyclic pattern is subtracted (scaling the estimated seasonality) from the detrended signal to obtain a residual signal   from the detrended signal (target event stream), where col. 4, lines 49-50 teaches that the residual signal includes fast changing fluctuations and may be modeled as a zero mean stochastic process (operation of the computing system));
identifying one or more anomalies of a principal vector of the target event stream of data, based on deviation of the target event stream of data from the estimated seasonality (col. 6, lines 52-54, the processor 106 identifies anomalies in the residual signal after the identified trend and the identified cyclic pattern are both subtracted from the signal, where col. 4, lines 13-15 teaches that the signal may be a vector (principal vector) of discrete samples corresponding to an amount of traffic flow in the network as a function of time); and
causing the computing system to perform an action based on the one or more identified anomalies determined from the target event stream of data (col. 4, lines 62-66, based on the anomalies detection, example of actions that can be performed include: more components at the network location may need to be replaced or buffers that temporarily store incoming data at the network location may need to be replaced with larger buffers).

Ac to claim 6, Yu teaches the computing device of claim 1, wherein the operations of scaling the estimated seasonality to the target event stream of data include subtracting the estimated seasonality from the frequency signal to identify a set of residuals, and wherein the operations of identifying the one or more anomalies include applying a statistical analysis on the set of residuals (col. 4, lines 41-46, the anomaly detector 102 may use any subset or any combination of estimates of a linear trend, a nonlinear trend, and a cyclic pattern. Any additional estimates may also be used, such as multiple linear trends, nonlinear trends, or cyclic patterns estimated at different time scales, for example; col. 6, lines 46-47, the cyclic pattern is subtracted from the detrended signal to obtain a residual signal from the detrended signal; col. 6, lines 54-57, Anomaly detection in a signal such as the residual signal may be performed using an amplitude based algorithm or a statistics based algorithm, or a combination of both (analysis on the set of residuals)).

Ac to claim 7, Yu teaches the computing device of claim 1, wherein the source event stream indicates a count of events obtained from a computing system per time interval, wherein the source event stream of data is converted to represent the count of events into the frequency signal (col. 2, lines 36-37, Samples in the discrete signal correspond to amounts of data flow (a count of events) in a network within a time interval; col. 11, lines 38-45, Fourier transform of the ith signal component is computed.  The FFT transforms the signal component in the time domain to a representation in a frequency domain by providing a sequence of complex values, each representative of a magnitude and phase of a different frequency component in the signal component).

Ac to claim 9, Yu teaches the computing device of claim 1, wherein the operations of converting the source event stream of data into the frequency signal include transforming the source event stream of data into component frequencies, and applying a low pass filter (col. 12, lines 7-11, by sorting
each signal component into trend and noise categories, the processor selects signal components including primarily low frequencies as trend components and signal components including primarily high frequencies as noise components).

Ac to claim 10, Yu teaches the computing device of claim 9, wherein the operations of converting the source event stream of data into the frequency signal further include applying a fast (col. 11, lines 41-43, the Fast Fourier Transform (FFT) transforms the signal component in the time domain to a representation in a frequency domain by providing a sequence of complex values; col. 6, lines 16-18, identify multiple nonlinear trends at different time scales by repeating the above analysis using different values for the cut-off frequency; col 11, lines 13-16, the processor 106 may select an appropriate value for fc by selecting a frequency above the range of frequencies specified by the user).

Ac to claim 11, Yu teaches a non-transitory machine-readable storage medium, the machine-readable storage medium including instructions that, when executed by a processor and memory of a machine, causes the machine to perform operations comprising:
parsing a source event stream of data, the source event stream of data produced from operation of a computing system (col. 4, lines 17-19, The signal source 104 may further be configured to process the signal to get the signal into a desired form; col. 5, lines 42-48, the processor 106 receives a signal from the signal source 104 (parsing a source event stream of data). As described in relation to FIG. 1, the signal may be representative of an amount of traffic flow in a network, such as a number of data packets that arrive at a location within a particular time window. In other applications, the signal may be representative of other events or values of the system 100 (produced from operation of a computing system));
converting the source event stream of data into a frequency signal (col. 11, lines 41-43, the Fast Fourier Transform (FFT) transforms the signal component (converting the source event stream) in the time domain to a representation in a frequency domain; col. 6, lines 16-18, identify multiple nonlinear trends at different time scales by repeating the above analysis using different values for the cut-off frequency); 
(col. 4, lines 30-31, estimate of a long-term trend and a cyclic pattern (estimated seasonality) in the signal, where col. 4, lines 35-37 teaches that cyclic pattern corresponds to a periodic feature of the signal that is a repetitive pattern in the signal (frequency signal); col. 6, lines 41-43, identify multiple cyclic components at different time scales by repeating the above analysis using different values for the period); 
scaling the estimated seasonality to a target event stream of data, the target event stream of data produced from operation of the computing system (col. 6, lines 46-47, the cyclic pattern is subtracted (scaling the estimated seasonality) from the detrended signal to obtain a residual signal   from the detrended signal (target event stream), where col. 4, lines 49-50 teaches that the residual signal includes fast changing fluctuations and may be modeled as a zero mean stochastic process (operation of the computing system));
identifying one or more anomalies of a principal vector of the target event stream of data, based on deviation of the target event stream of data from the estimated seasonality (col. 6, lines 52-54, the processor 106 identifies anomalies in the residual signal after the identified trend and the identified cyclic pattern are both subtracted from the signal, where col. 4, lines 13-15 teaches that the signal may be a vector (principal vector) of discrete samples corresponding to an amount of traffic flow in the network as a function of time); and 
causing the computing system to perform an action based on the identified one or more anomalies determined from the target event stream of data (col. 4, lines 62-66, based on the anomalies detection, example of actions that can be performed include: more components at the network location may need to be replaced or buffers that temporarily store incoming data at the network location may need to be replaced with larger buffers).



Ac to claim 14, Yu teaches the machine-readable storage medium of claim 11, wherein the operations of scaling the estimated seasonality to the target event stream of data include subtracting the estimated seasonality from the frequency signal to identify a set of residuals, and wherein the operations of identifying the one or more anomalies include applying a statistical analysis on the set of residuals (col. 4, lines 41-46, the anomaly detector 102 may use any subset or any combination of estimates of a linear trend, a nonlinear trend, and a cyclic pattern. Any additional estimates may also be used, such as multiple linear trends, nonlinear trends, or cyclic patterns estimated at different time scales, for example; col. 6, lines 46-47, the cyclic pattern is subtracted from the detrended signal to obtain a residual signal from the detrended signal; col. 6, lines 54-57, Anomaly detection in a signal such as the residual signal may be performed using an amplitude based algorithm or a statistics based algorithm, or a combination of both (analysis on the set of residuals)).

Ac to claim 15, Yu teaches the machine-readable storage medium of claim 11, wherein the operations of converting the source event stream of data into the frequency signal include transforming the source event stream of data into component frequencies, applying a fast Fourier transform to the frequency signal, and applying a low pass filter to exclude data values exceeding a defined value (col. 12, lines 7-11, by sorting each signal component into trend and noise categories, the processor selects signal components including primarily low frequencies as trend components and signal components including primarily high frequencies as noise components); col. 11, lines 41-43, the Fast Fourier Transform (FFT) transforms the signal component in the time domain to a representation in a frequency domain by providing a sequence of complex values; col. 6, lines 16-18, identify multiple nonlinear trends at different time scales by repeating the above analysis using different values for the cut-off frequency; col 11, lines 13-16, the processor 106 may select an appropriate value for fc by selecting a frequency above the range of frequencies specified by the user).

Ac to claim 16, Yu teaches a method, comprising a plurality of operations executed with a processor and memory of a computing device, the plurality of operations comprising:
receiving a source event stream of data, the source event stream of data produced from operation of a computing system col. 4, lines 17-19, The signal source 104 may further be configured to process the signal to get the signal into a desired form; col. 5, lines 42-48, the processor 106 receives a signal from the signal source 104 (receiving a source event stream of data). As described in relation to FIG. 1, the signal may be representative of an amount of traffic flow in a network, such as a number of data packets that arrive at a location within a particular time window. In other applications, the signal may be representative of other events or values of the system 100 (produced from operation of a computing system));
converting the source event stream of data into a frequency signal (col. 11, lines 41-43, the Fast Fourier Transform (FFT) transforms the signal component (converting the source event stream) in the time domain to a representation in a frequency domain; col. 6, lines 16-18, identify multiple nonlinear trends at different time scales by repeating the above analysis using different values for the cut-off frequency); 
identifying an estimated seasonality from the frequency signal (col. 4, lines 30-31, estimate of a long-term trend and a cyclic pattern (estimated seasonality) in the signal, where col. 4, lines 35-37 teaches that cyclic pattern corresponds to a periodic feature of the signal that is a repetitive pattern in the signal (frequency signal); col. 6, lines 41-43, identify multiple cyclic components at different time scales by repeating the above analysis using different values for the period); 
(col. 6, lines 46-47, the cyclic pattern is subtracted (scaling the estimated seasonality) from the detrended signal to obtain a residual signal   from the detrended signal (target event stream), where col. 4, lines 49-50 teaches that the residual signal includes fast changing fluctuations and may be modeled as a zero mean stochastic process (operation of the computing system));
identifying one or more anomalies of a principal vector of the target event stream of data, based on deviation of the target event stream of data from the estimated seasonality (col. 6, lines 52-54, the processor 106 identifies anomalies in the residual signal after the identified trend and the identified cyclic pattern are both subtracted from the signal, where col. 4, lines 13-15 teaches that the signal may be a vector (principal vector) of discrete samples corresponding to an amount of traffic flow in the network as a function of time); and 
causing the computing system to perform an action based on the identified one or more anomalies determined from the target event stream of data (col. 4, lines 62-66, based on the anomalies detection, example of actions that can be performed include: more components at the network location may need to be replaced or buffers that temporarily store incoming data at the network location may need to be replaced with larger buffers).

As to claim 19, Yu teaches the method of claim 16, wherein the operations of scaling the estimated seasonality to the target event stream of data include subtracting the estimated seasonality from the frequency signal to identify a set of residuals, and wherein the operations of identifying the one or more anomalies include applying a statistical analysis on the set of residuals (col. 4, lines 41-46, the anomaly detector 102 may use any subset or any combination of estimates of a linear trend, a nonlinear trend, and a cyclic pattern. Any additional estimates may also be used, such as multiple linear trends, nonlinear trends, or cyclic patterns estimated at different time scales, for example; col. 6, lines 46-47, the cyclic pattern is subtracted from the detrended signal to obtain a residual signal from the detrended signal; col. 6, lines 54-57, Anomaly detection in a signal such as the residual signal may be performed using an amplitude based algorithm or a statistics based algorithm, or a combination of both (analysis on the set of residuals)).

Ac to claim 20, Yu teaches the method of claim 16, wherein the operations of converting the source event stream of data into the frequency signal include transforming the source event stream of data into component frequencies, applying a fast Fourier transform to the frequency signal, and applying a low pass filter to exclude data values exceeding a defined value (col. 11, lines 41-43, the Fast Fourier Transform (FFT) transforms the signal component in the time domain to a representation in a frequency domain by providing a sequence of complex values; col. 6, lines 16-18, identify multiple nonlinear trends at different time scales by repeating the above analysis using different values for the cut-off frequency; col 11, lines 13-16, the processor 106 may select an appropriate value for fc by selecting a frequency above the range of frequencies specified by the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-3, 8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 9471544 B1) in view of Garvey (US 20170249763 A1).
Ac to claim 2, Yu teaches the computing device of claim 1, Yu does not explicitly teach the operations further comprising:
scaling the estimated seasonality to a subset of the target event stream of data, the subset of the target event stream of data indicating one or more minor vectors; and
identifying one or more anomalies of the one or more minor vectors, based on deviation of the subset of the target event stream of data from the estimated seasonality;
wherein the action performed in the computing system is further based upon the one or more identified anomalies of the one or more minor vectors.
Garvey teaches
scaling the estimated seasonality to a subset of the target event stream of data, the subset of the target event stream of data indicating one or more minor vectors ([0067] time series data 500 is chunked (scaling) into season samples 510a to 510n (target event stream of data); [0067] a set of bit -vectors classify the instances of the season and include bit -vector 540, which represents a second class for seasonal lows (one or more minor vectors)); and
identifying one or more anomalies of the one or more minor vectors, based on deviation of the subset of the target event stream of data from the estimated seasonality ([0094] A seasonal-aware anomaly detection and training system that uses the summary data to train and evaluate anomaly detectors, accounting for seasonal highs, seasonal lows, and/or other seasonal patterns);
wherein the action performed in the computing system is further based upon the one or more identified anomalies of the one or more minor vectors ([0098] A capacity planning system that uses the summary data to isolate and trend high seasons to determine whether the deployed software and/or hardware resources are sufficient to satisfy usage demands).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Yu disclosure, the anomalies of the one or more bit-vectors, as taught by Garvey.  One would be motivated to do so to achieve an effective accuracy evaluation for identifying instances of a season, associating the instances with different seasonal classes, and generating summaries for the seasonal classes.

Ac to claim 3, Yu and Garvey teach the computing device of claim 2, Yu further teaches the operations further comprising:
generating residual data by removing data values exceeding the estimated seasonality from the subset of the target event stream of data (col. 2, lines 42-47, a cyclic pattern may then be identified and then removed from the detrended signal to form a residual signal.  An anomaly is detected in the residual signal.  the anomaly corresponds to an amount of data flow larger than a threshold); and
applying a statistical method to the residual data, to identify the one or more anomalies of the one or more minor vectors from the residual data (col. 2, lines 49-55, detecting an anomaly comprises using a statistics-based anomaly detection algorithm. The statistics-based anomaly detection algorithm comprises identifying a characteristic range of a plurality of samples in the residual signal, wherein at least a portion of the plurality of samples in the signal are within the characteristic range, and identifying a sample in the residual signal outside the characteristic range as an anomaly).

Ac to claim 8, Yu teaches the computing device of claim 1, wherein the frequency signal is representative of a combination of trend, seasonality, anomalies, and noise (col. 4, lines 41-43, the anomaly detector 102 may use any subset or any combination of estimates of a linear trend, a nonlinear trend, and a cyclic pattern; col. 10, lines 58-62, the signal may be subdivided into multiple signal components, and each signal component may be identified as a trend component or a noise component based on a comparison between a frequency in the signal component and the cut-off frequency).
Yu does not explicitly teach
wherein the target event stream of data is selected based on identified vectors of observations that have similar seasonality patterns.
Garvey teaches
wherein the target event stream of data is selected based on identified vectors of observations that have similar seasonality patterns ([0112] Seasonal pattern classification logic generates a set of one or more bit -vectors that indicate which instances were selected as high and which were selected as low for the time series with dense features).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Yu disclosure, the classification of instances based on bit-vectors, as taught by Garvey.  One would be motivated to do so to achieve an effective accuracy evaluation for identifying instances of a season, associating the instances with different seasonal classes, and generating summaries for the seasonal classes.

Ac to claim 12, Yu teaches the machine-readable storage medium of claim 11, Yu does not explicitly teach the operations further comprising: 
scaling the estimated seasonality to a subset of the target event stream of data, the
subset of the target event stream of data indicating one or more minor vectors; and
identifying one or more anomalies of the one or more minor vectors, based on deviation of the subset of the target event stream of data from the estimated seasonality; 

Garvey teaches
scaling the estimated seasonality to a subset of the target event stream of data, the subset of the target event stream of data indicating one or more minor vectors ([0067] time series data 500 is chunked (scaling) into season samples 510a to 510n (target event stream of data); [0067] a set of bit -vectors classify the instances of the season and include bit -vector 540, which represents a second class for seasonal lows (one or more minor vectors)); and
identifying one or more anomalies of the one or more minor vectors, based on deviation of the subset of the target event stream of data from the estimated seasonality ([0094] A seasonal-aware anomaly detection and training system that uses the summary data to train and evaluate anomaly detectors, accounting for seasonal highs, seasonal lows, and/or other seasonal patterns); 
wherein the action performed in the computing system is further based upon the one or more identified anomalies of the one or more minor vectors ([0098] A capacity planning system that uses the summary data to isolate and trend high seasons to determine whether the deployed software and/or hardware resources are sufficient to satisfy usage demands).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Yu disclosure, the anomalies of the one or more bit-vectors, as taught by Garvey.  One would be motivated to do so to achieve an effective accuracy evaluation for identifying instances of a season, associating the instances with different seasonal classes, and generating summaries for the seasonal classes.

Ac to claim 17, Yu teaches the method of claim 16, Yu does not explicitly teach the operations further comprising:

identifying one or more anomalies of the one or more minor vectors, based on deviation of the subset of the target event stream of data from the estimated seasonality;
wherein the action performed in the computing system is further based upon the one or more identified anomalies of the one or more minor vectors.
Garvey teaches
scaling the estimated seasonality to a subset of the target event stream of data, the subset of the target event stream of data indicating one or more minor vectors ([0067] time series data 500 is chunked (scaling) into season samples 510a to 510n (target event stream of data); [0067] a set of bit -vectors classify the instances of the season and include bit -vector 540, which represents a second class for seasonal lows (one or more minor vectors)); and
identifying one or more anomalies of the one or more minor vectors, based on deviation of the subset of the target event stream of data from the estimated seasonality ([0094] A seasonal-aware anomaly detection and training system that uses the summary data to train and evaluate anomaly detectors, accounting for seasonal highs, seasonal lows, and/or other seasonal patterns);
wherein the action performed in the computing system is further based upon the one or more identified anomalies of the one or more minor vectors ([0098] A capacity planning system that uses the summary data to isolate and trend high seasons to determine whether the deployed software and/or hardware resources are sufficient to satisfy usage demands).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Yu disclosure, the anomalies of the one or more bit-vectors, as taught by Garvey.  One would be motivated to do so to achieve an effective accuracy evaluation for identifying instances of a .

Claims 4-5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 9471544 B1) in view of Garvey (US 20170249763 A1) and further in view of Kobayashi (US 10909016 B2).
Ac to claim 4, Yu and Garvey teach the computing device of claim 2, Yu does not explicitly teach
wherein the principal vector is based on usage of the computing system, and wherein the one or more minor vectors are respectively based on usage of one or more software applications represented in the usage of the computing system.
Kobayashi teaches
the principal vector is based on usage of the computing system (col. 10, lines 4-6, as the usage characteristic monitoring vector, provided are a vector for monitoring each of the plurality of DB servers), and wherein the one or more minor vectors are respectively based on usage of one or more software applications represented in the usage of the computing system (col. 10, lines 6-14, a vector for monitoring the total value.  In the monitoring data management table shown in FIG. 9, usage characteristic monitoring columns (in the example of FIG. 9, number of transactions, number of sessions, anomaly rate) are provided for each server. Furthermore, in the respective columns of number of transactions and number of sessions, columns for managing the total value of all servers having the load balancing configuration and the anomaly rate in the total value are provided).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Yu disclosure, a vector represents for a usage of servers and a vector for monitoring number of transaction, as taught by Kobayashi.  One would be motivated to do so for monitoring the operational status of a system to improve the administrator's management efficiency.

As to claim 5, Yu and Garvey teach the computing device of claim 2, Yu does not explicitly teach wherein the principal vector and the one or more minor vectors occur from:
usage of the computing system that is represented by the principal vector, and launches or events of software applications in the computing system that are represented by the one or more minor vectors;
launch of a software application in the computing system that is represented by the principal vector, and events within the software application that is represented by the one or more minor vectors;
access of a cloud process with the computing system that is represented by the principal vector, and events caused from the cloud process with the computing system that are represented by the one or more minor vectors;
a combination of access events in a network used by the computing system that is represented by the principal vector, and respective access events or accesses in the network that are represented by the one or more minor vectors; or
a combination of API calls to a workload source used by the computing system that is represented by the principal vector, and respective API calls to the workload source that are represented by the one or more minor vectors.
launch of a software application in the computing system that is represented by the principal vector, and events within the software application that is represented by the one or more minor vectors;
access of a cloud process with the computing system that is represented by the principal vector, and events caused from the cloud process with the computing system that are represented by the one or more minor vectors;

a combination of API calls to a workload source used by the computing system that is represented by the principal vector, and respective API calls to the workload source that are represented by the one or more minor vectors.
Kobayashi teaches at least one of the limitations above
usage of the computing system that is represented by the principal vector, and launches or events of software applications in the computing system that are represented by the one or more minor vectors (col. 10, lines 4-6, as the usage characteristic monitoring vector, provided are a vector for monitoring each of the plurality of DB servers (usage of the computing system that is represented by the principal vector); col. 10, lines 6-10, a vector for monitoring the total value (one or more minor vectors).  In the monitoring data management table shown in FIG. 9, usage characteristic monitoring columns are provided for each server (launches or events of software applications in the computing system that are represented by the one or more minor vectors)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Yu disclosure, a vector represents for a usage of servers and a vector for monitoring number of transaction, as taught by Kobayashi.  One would be motivated to do so for monitoring the operational status of a system to improve the administrator's management efficiency);

Ac to claim 13, Yu, Garvey, and Kobayashi teach the machine-readable storage medium of claim 12, the operations further comprising:
generating residual data by removing data values exceeding the estimated seasonality from the subset of the target event stream of data (col. 2, lines 42-47, a cyclic pattern may then be identified and then removed from the detrended signal to form a residual signal.  An anomaly is detected in the residual signal.  The anomaly corresponds to an amount of data flow larger than a threshold); and
applying a statistical method to the residual data, to identify the one or more anomalies of the one or more minor vectors from the residual data (col. 2, lines 49-55, detecting an anomaly comprises
using a statistics-based anomaly detection algorithm. The statistics-based anomaly detection algorithm comprises identifying a characteristic range of a plurality of samples in the residual signal, wherein at least a portion of the plurality of samples in the signal are within the characteristic range, and identifying a sample in the residual signal outside the characteristic range as an anomaly);
Yu does not explicitly teach
wherein the principal vector is based on usage of the computing system, and wherein the one or more minor vectors are respectively based on usage of one or more software applications represented in the usage of the computing system.
Kobayashi teaches
wherein the principal vector is based on usage of the computing system (col. 10, lines 4-6, as the usage characteristic monitoring vector, provided are a vector for monitoring each of the plurality of DB servers), and wherein the one or more minor vectors are respectively based on usage of one or more software applications represented in the usage of the computing system (col. 10, lines 6-14, a vector for monitoring the total value.  In the monitoring data management table shown in FIG. 9, usage characteristic monitoring columns (in the example of FIG. 9, number of transactions, number of sessions, anomaly rate) are provided for each server. Furthermore, in the respective columns of number of transactions and number of sessions, columns for managing the total value of all servers having the load balancing configuration and the anomaly rate in the total value are provided).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Yu disclosure, a vector represents for a usage of servers and a vector for monitoring 

Ac to claim 18, Yu and Garvey teach method of claim 17, Yu further teaches the operations further comprising:
generating residual data by removing data values exceeding the estimated seasonality from the subset of the target event stream of data (col. 2, lines 42-47, a cyclic pattern may then be identified and then removed from the detrended signal to form a residual signal.  An anomaly is detected in the residual signal.  the anomaly corresponds to an amount of data flow larger than a threshold); and
applying a statistical method to the residual data, to identify the one or more anomalies of the one or more minor vectors from the residual data (col. 2, lines 49-55, detecting an anomaly comprises
using a statistics-based anomaly detection algorithm. The statistics-based anomaly detection algorithm comprises identifying a characteristic range of a plurality of samples in the residual signal, wherein at least a portion of the plurality of samples in the signal are within the characteristic range, and identifying a sample in the residual signal outside the characteristic range as an anomaly);
Yu does not explicitly teach
wherein the principal vector is based on usage of the computing system, and wherein the one or more minor vectors are respectively based on usage of one or more software applications represented in the usage of the computing system.
Kobayashi teaches
wherein the principal vector is based on usage of the computing system (col. 10, lines 4-6, as the usage characteristic monitoring vector, provided are a vector for monitoring each of the plurality of DB servers), and wherein the one or more minor vectors are respectively based on usage of one or more software applications represented in the usage of the computing system (col. 10, lines 6-14, a vector for monitoring the total value.  In the monitoring data management table shown in FIG. 9, usage characteristic monitoring columns (in the example of FIG. 9, number of transactions, number of sessions, anomaly rate) are provided for each server. Furthermore, in the respective columns of number of transactions and number of sessions, columns for managing the total value of all servers having the load balancing configuration and the anomaly rate in the total value are provided).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Yu disclosure, a vector represents for a usage of servers and a vector for monitoring number of transaction, as taught by Kobayashi.  One would be motivated to do so for monitoring the operational status of a system to improve the administrator's management efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SEKELSKY discloses VECTOR MAGNETIC PRECISION GUIDANCE SYSTEM (US 20190017826 A1).
Kobayashi discloses Management computer and method of managing computer to be managed (US 10909016 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/Examiner, Art Unit 2454